  Case 1:19-cv-00095-TS Document 74 Filed 09/11/20 PageID.1249 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

 WESTERN WATERSHEDS PROJECT,

                        Plaintiff,

 v.

 INTERIOR BOARD OF LAND APPEALS                       MEMORANDUM DECISION AND
 and UNITED STATES DEPARTMENT OF                      ORDER
 THE INTERIOR,

                        Defendants, and
                                                      Case No. 1:19-CV-95-TS-JCB
 STATE OF UTAH, UTAH SCHOOL AND                       District Judge Ted Stewart
 INSTITUTIONAL TRUST LANDS
 ADMINISTRATION, AND UTAH
 DEPARTMENT OF AGRICULTURE,

                         Defendant-Intervenors



       This matter is before the Court on a request for review of agency action by Plaintiff

Western Watersheds Project (“WWP”). For the following reasons, the Court concludes that

Plaintiff lacks standing, requiring dismissal without prejudice. 1

                                         I. BACKGROUND

       WWP is a conservation group devoted to improving grazing management across the

western public lands. WWP brought this lawsuit to reverse a decision of the Interior Board of

Land Appeals (“IBLA”) and to reverse the Bureau of Land Management’s (“BLM”) decision




       1
         See Brereton v. Bountiful City Corp., 434 F.3d 1213, 1216 (10th Cir. 2006) (holding
that dismissal for lack of standing should be without prejudice).
  Case 1:19-cv-00095-TS Document 74 Filed 09/11/20 PageID.1250 Page 2 of 4




renewing grazing permits on the Duck Creek allotment. The permits at issue expired in 2018, 2

before Plaintiff brought this action. 3

                                          II. DISCUSSION

        Defendants argue that Plaintiff lacks standing and that its claims are moot. The Court

agrees that Plaintiff lacks standing. “Standing is determined as of the time the action is

brought.” 4 “Mootness usually results when a plaintiff has standing at the beginning of a case,

but, due to intervening events, loses one of the elements of standing during litigation.” 5 Because

the grazing permits Plaintiff challenges expired prior to the commencement of this action, the

Court concludes that standing, rather than mootness, is the applicable doctrine.

        “Article III of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

‘Controversies.’ One component of the case-or-controversy requirement is standing, which

requires a plaintiff to demonstrate the now-familiar elements of injury in fact, causation, and

redressability.” 6 “To demonstrate redressability, a party must show that a favorable court

judgment is likely to relieve the party’s injury.” 7 “In addition, the plaintiff must demonstrate

that a favorable judgment would have a binding legal effect.” 8

        Here, Plaintiff cannot show that a favorable judgment would relieve its alleged injuries or

have a legal binding effect. Plaintiff seeks review of a decision authorizing grazing permits that



        2
         See Docket No. 49-1, at 32 (stating that the grazing permits at issue were approved for a
ten-year term on September 12, 2008).
        3
            This action was filed in the District of Idaho in January 2019. See Docket No. 1.
        4
            Nova Health Sys. v. Gandy, 416 F.3d 1149, 1154 (10th Cir. 2005).
        5
            WildEarth Guardians v. Pub. Serv. Co. of Colo., 690 F.3d 1174, 1182 (10th Cir. 2012).
        6
            Lance v. Coffman, 549 U.S. 437, 439 (2007).
        7
            City of Hugo v. Nichols, 656 F.3d 1251, 1264 (10th Cir. 2011).
        8
            WildEarth Guardians, 690 F.3d at 1182.

                                                   2
  Case 1:19-cv-00095-TS Document 74 Filed 09/11/20 PageID.1251 Page 3 of 4




have now expired. By operation of law, the expired permits are “continued under a new permit

. . . until the date on which the Secretary concerned completes any environmental analysis and

documentation for the permit . . . required under the National Environmental Policy Act

[“NEPA”] of 1969.” 9 Only after this analysis is completed may the permit “be canceled,

suspended, or modified, in whole or in part.” 10

        Plaintiff does not challenge the renewed permits. 11 Thus, even if Plaintiff succeeds in

this action, grazing will continue under the new permits until the Department of Interior conducts

an updated NEPA analysis. Only then may the permits be canceled, suspended, or modified.

Plaintiff fails to explain how reversing the decision authorizing the expired permits would affect

the renewed permits or the forthcoming NEPA analysis. Plaintiff simply argues that reversing

and remanding the agency action would require the BLM to conduct a new NEPA analysis and

issue new grazing permits. However, this action is already required by statute. The timing of

when the new NEPA analysis is conducted is left to the discretion of the Secretary of the

Department of Interior. 12 Thus, any decision by the Court would have no affect on the current

grazing permits or the future NEPA analysis.

        Based upon this, a favorable decision from this Court would not provide Plaintiff any

meaningful relief. Plaintiff has not shown that a favorable judgment would relieve its alleged

injuries or have a legal binding effect. Therefore, the Court finds that Plaintiff lacks standing.

As a result, the Court need not address the parties’ remaining arguments.



        9
            43 U.S.C. § 1752(c)(2).
        10
             Id. § 1752(c)(3).
        11
             Docket No. 70, at 6 (“WWP has no need to challenge [the new permits] before this
court.”).
        12
             43 U.S.C. § 1752(i).

                                                   3
 Case 1:19-cv-00095-TS Document 74 Filed 09/11/20 PageID.1252 Page 4 of 4




                                 III. CONCLUSION

     It is therefore

     ORDERED that WWP’s Motion to Review Agency Action (Docket No. 49) is

DISMISSED WITHOUT PREJUDICE FOR LACK OF STANDING.

     DATED September 11, 2020.

                                     BY THE COURT:




                                     Ted Stewart
                                     United States District Judge




                                        4
